           Case 1:21-cv-04163-RA Document 7 Filed 08/13/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL PERRY,

                                 Plaintiff,
                                                                    No. 21-CV-4163 (RA)
                          v.
                                                                 ORDER OF SERVICE
THE STATE OF NEW YORK; THE
DEPARTMENT OF CORRECTION,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

       Plaintiff, who is a federal detainee currently incarcerated in the Metropolitan Detention

Center in Brooklyn, New York, brings this pro se action under 42 U.S.C. § 1983. He alleges that

correction officials failed to adequately protect him from contracting COVID-19 while he was

housed in the Vernon C. Bain Center (“VCBC”) in the custody of the New York City Department

of Correction. 1 By order dated May 13, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”). 2

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP



1
  Plaintiff filed the original complaint with 41 other VCBC detainees. By order dated May 7,
2021, Chief Judge Laura Taylor Swain severed the plaintiffs’ claims and directed that they be
opened as 41 separate actions. Dkt. 1 at 5–6. By order dated May 18, 2021, Chief Judge Swain
directed Plaintiff to amend his pleading to name as the defendants those individuals who he
alleged were involved in the deprivation of his federal rights and to allege facts that state a claim
under § 1983 and the Fourteenth Amendment. Dkt. 4 at 7–9.
2
 Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
            Case 1:21-cv-04163-RA Document 7 Filed 08/13/21 Page 2 of 4




complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its

limits—to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of

Civil Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678–79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible—not merely possible—that the pleader is

entitled to relief. Id.

                                                   2
           Case 1:21-cv-04163-RA Document 7 Filed 08/13/21 Page 3 of 4




                                          DISCUSSION

A.     The State of New York

       Chief Judge Swain previously dismissed Plaintiff’s claims against the State of New York

because “as a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009); see

Dkt. 4 at 4. The Court dismisses Plaintiff’s current claims against the State of New York for the

same reasons.

B.     New York City Department of Correction

       Plaintiff’s claims against the New York City Department of Correction must also be

dismissed because an agency of the City of New York is not an entity that can be sued. N.Y. City

Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the

violation of any law shall be brought in the name of the city of New York and not in that of any

agency, except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93

n.19 (2d Cir. 2007); see also Johnson v. Dobry, 660 F. App'x 69, 72 (2d Cir. 2016) (“[C]laims

against DOC were correctly dismissed because, as a city agency, it is not a suable entity.”).

       In light of Plaintiff’s pro se status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York

and respectfully directs the Clerk of Court to amend the caption of this action to replace the

Department of Correction with the City of New York. See Fed. R. Civ. P. 21. This amendment is

without prejudice to any defenses the City of New York may wish to assert.




                                                  3
            Case 1:21-cv-04163-RA Document 7 Filed 08/13/21 Page 4 of 4




C.       Waiver of Service

         The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York

waive service of summons.

                                            CONCLUSION

         The Court dismisses Plaintiff’s claims against the State of New York and the Department

of Correction under 28 U.S.C. § 1915(e)(2)(B)(iii). The Clerk of Court is directed to add the

City of New York as a Defendant under Fed. R. Civ. P. 21 and change the caption accordingly.

         The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that the

City of New York waive service of summons.

         The Clerk of Court is further directed to mail a copy of this order to Plaintiff, together

with an information package.

         Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 13, 2021
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge

                                                   4
